DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 06/24/2022. In the current amendments, claims 6, 13, 22, and 29 are cancelled. Claims 1-5, 7-12, 14-21, 23-28, and 30 are pending and have been examined.
In response to amendments and remarks filed on 06/24/2022, the objection to Specification, 35 U.S.C. 112(f) claim interpretation, non-statutory Double Patenting rejection, 35 U.S.C. 112(a) rejection, 35 U.S.C. 112(b) rejection, 35 U.S.C. 101 rejections, and 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 was filed after the mailing date of the Non-Final Rejection on 02/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7-12, 14-21, 23-28, and 30 are allowed. These claims are renumbered as claims 1-26 upon allowance.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a system for communicating information between a transmitting device and a receiving device. None of the prior arts, either alone or in combination, teaches the following limitations:
...wherein the one or more statistical models estimate a second category of sensor data based at least partially on a first category of sensor data that is associated with same time-stamps of the second category of sensor data; encoding, by the transmitting device and based at least partially on the training error statistics, prediction errors that represent at least a difference between (a) instances of the second category of sensor data and (b) at least a prediction made by the one or more statistical models based at least partially on instances of the first category of sensor data, to generate encoded prediction errors, wherein the encoding of the prediction errors comprises compressing the prediction errors based at least partially on a non-linear loss; and communicating, from the transmitting device to the receiving device, (a) the instances of the first category of sensor data and (b) the encoded prediction errors, for reconstruction of at least the instances of the second category of sensor data.

Independent claim 8 is directed to method for communicating information between a transmitting device and a receiving device. None of the prior arts, either alone or in combination, teaches the following limitations:
...wherein the one or more statistical models estimate a second category of sensor data based at least partially on a first category of sensor data that is associated with same points in time as the second category of sensor data; encoding, by the transmitting device and based at least partially on the training error statistics, prediction errors that represent at least a difference between (a) instances of the second category of sensor data and (b) at least a prediction made by the one or more statistical models based at least partially on instances of the first category of sensor data, to generate encoded prediction errors, wherein the encoding of the prediction errors comprises compressing the prediction errors based at least partially on a non-linear loss; and communicating, from the transmitting device to the receiving device, (a) the instances of the first category of sensor data and (b) the encoded prediction errors, for reconstruction of at least the instances of the second category of sensor data.

Independent claim 15 is directed to a method of communicating information. None of the prior arts, either alone or in combination, teaches the following limitations:
...modeling a stream of sensor data including a first category of sensor data and a second category of sensor data that are associated with same time-stamps, to produce parameters of a statistical model, the parameters of the statistical model including training error statistics associated with the modeling; encoding, at a transmitting device and based at least partially on the training error statistics, prediction errors that represent at least a difference between (a) instances of the second category of sensor data and (b) at least a prediction made by the statistical model based at least partially on instances of the first category of sensor data, to generate encoded prediction errors, wherein the encoding of the prediction errors comprises compressing the prediction errors based at least partially on a non-linear loss;...

Independent claim 24 is directed to a system for communicating information between a transmitting device and a receiving device. None of the prior arts, either alone or in combination, teaches the following limitations:
...modeling a stream of sensor data including a first category of sensor data and a second category of sensor data that are associated with same points in time, to produce parameters of a statistical model, the parameters of the statistical model including training error statistics associated with the modeling; encoding, at the transmitting device and based at least partially on the training error statistics, prediction errors that represent at least a difference between (a) instances of the second category of sensor data and (b) at least a prediction made by the statistical model based at least partially on instances of the first category of sensor data, to generate encoded prediction errors, wherein the encoding of the prediction errors comprises compressing the prediction errors based at least partially on a non-linear loss;...

The closest prior arts of record are the following:
Li (US 2019/0191230 A1) teaches encrypting the packetized bit-stream to generate encrypted data packets prepared for transmission.
HUYN et al. (US 2018/0340515 A1) teaches training at least one respective model for each respective wind turbine based on the first sensor data received from that respective wind turbine.
Kamarianakis et al. (US 9,390,622 B2) teaches implementing forecasting models that involve numerous measurement locations, e.g., urban occupancy traffic data.
SU et al. (US 2015/0341675 A1) teaches encoding ultra-high definition (UHD) resolution and high or enhanced dynamic range (EDR) data.
The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in respective independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125